Fourth Court of Appeals
                                        San Antonio, Texas
                                MEMORANDUM OPINION
                                          No. 04-18-00911-CR

                                            Kevin DIXON,
                                              Appellant

                                                  v.

                                         The STATE of Texas,
                                               Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR6291
                            Honorable Mark R. Luitjen, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED FOR LACK OF JURISDICTION

           In accordance with a plea-bargain agreement, Appellant Kevin Dixon was sentenced on

October 15, 2018. Because Dixon did not file a motion for new trial, his notice of appeal was due

on November 14, 2018. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file his notice

of appeal was due on November 29, 2018. TEX. R. APP. P. 26.3. The clerk’s record indicates Dixon

did not file his notice of appeal until November 19, 2018. He did not file a motion for extension

of time to file his notice of appeal.
                                                                                       04-18-00911-CR


        A timely notice of appeal is necessary to invoke this court’s jurisdiction. Taylor v. State,

424 S.W.3d 39, 43 (Tex. Crim. App. 2014). A late notice of appeal may be considered timely so

as to invoke our jurisdiction if (1) it is filed in the trial court within fifteen days of the last day

allowed for filing; (2) a motion for extension of time is filed in the court of appeals within fifteen

days of the last day allowed for filing the notice of appeal; and (3) the court of appeals grants the

motion for extension of time. TEX. R. APP. P. 26.3. Although Dixon filed his notice of appeal

within fifteen days of the last day allowed for filing, he did not file a timely motion for extension

of time in this court. Therefore, Dixon has not met the requirements of rule 26.3.

        On December 7, 2018, we ordered Dixon to show cause why this appeal should not be

dismissed for lack of jurisdiction. In a footnote, we explained that the trial court’s certification of

defendant’s right to appeal states that this “is a plea-bargain case, and the defendant has NO right

of appeal.” See TEX. R. APP. P. 25.2(a)(2). Noting that the clerk’s record appeared to accurately

reflect that this is a plea-bargain case and Dixon did not have a right to appeal, we reasoned that

even if Dixon had filed a timely notice of appeal, this appeal would, in all likelihood, be subject to

dismissal under Texas Rule of Appellate Procedure 25.2(d). See TEX. R. APP. P. 25.2(d).

        On December 28, 2018, Dixon’s court-appointed attorney responded to our order, agreeing

that Dixon’s “case in the trial court was a plea-bargain case” and Dixon “forfeited his right of

appeal when he entered his guilty plea to the underlying offense in exchange for a reduced

sentence.” Dixon’s attorney does not address the timeliness of Dixon’s notice of appeal.

        Because the record reflects that Dixon did not timely file his notice of appeal, we dismiss

this appeal for lack of jurisdiction.

                                                   PER CURIAM
Do not publish




                                                 -2-